ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent violated Rule 8.4(b) of the Rules of Professional Conduct based on his convictions for driving while intoxicated. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Robert E. Shadoin, Louisiana Bar Roll number 11961, be suspended from the practice of law for one year and one day. This suspension shall be deferred, subject to two years of probation. Upon the completion of the two-year period of probation, the parties may apply to this court in order to have the probationary period renewed pursuant to Supreme Court Rule XIX, § 10(A)(8). It is further ordered that respondent be monitored and adhere to the terms of his contract with the Lawyer’s Assistance Program.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
JOHNSON, J., would reject.